Citation Nr: 0948167	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right knee with 
arthroscopy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1996 to January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in November 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2009, the Veteran testified that he has constant 
knee pain and instability and he missed about twenty to 
thirty days of work because of his knee.  On the last VA 
examination in November 2006, the Veteran denied missing time 
from work.  As the Veteran's testimony suggests a material 
change in the disability, reexamination is in order under 38 
C.F.R. § 3.327.

During the hearing, the Veteran indicated that he last sought 
treatment for his right knee disability at the VA facility in 
Winston-Salem.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the VA facility 
in Winston-Salem since 2006.  

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
degenerative joint disease of the right 
knee.  

The examiner is asked to address the 
following:

a).  Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement.  
Any additional functional loss should 
be expressed in terms of additional 
limitation of motion.  The examiner 
should also address whether there is 
additional loss of motion associated 
with flare-ups; 

b). Whether there is ankylosis with a 
favorable angle in full extension or 
in slight flexion between zero and 10 
degrees; 

c). Whether there is recurrent 
subluxation or lateral instability 
that is slight, moderate or severe; 
and

d).  The effect the disability has on 
the Veteran's employment.

The claims folder should be made available 
to the examiner for review. 



3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


